Citation Nr: 1522333	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  10-36 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to Vocational Rehabilitation and Employment Services.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to September 2001.  

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The record before the Board consists of the Veteran's paper claims files and of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

In August 2010, the Veteran submitted a VA Form 9 and accompanying statement in which she requested both RO and Board hearings.  In particular, she indicated that she first wants a hearing before the RO and, if her claim remains denied, then she desires a hearing before the Board (a Travel Board hearing).  In September 2010, her representative again requested a Travel Board hearing.  The RO has not scheduled either of the Veteran's requested hearings and there is no indication in the record that the Veteran or her representative has withdrawn either hearing request.  Inasmuch as both RO hearings and Travel Board hearings are scheduled by the RO, this case must be returned to the RO to arrange for the requested hearings.  

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The Veteran should be scheduled for a hearing before the RO, after which the RO must readjudicate her appeal.

2.  If the benefits sought on appeal are not awarded to the Veteran's satisfaction, the Veteran and her representative should be provided a supplemental statement of the case and the Veteran should be scheduled for a Travel Board hearing in accordance with the docket number of her appeal.    

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




